Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2, 3, 5, 12, 13, and 15 are cancelled.
Claims 1, 4, 6-11, 14, and 16-23 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 4, 6-11, 14, and 16-23 are allowable over the prior art of record.
The examiner has found that the prior art of record does not teach, suggest, or render obvious, inter alia, the specific combination of a method and an electronic apparatus configured to filter a plurality of messages, the electronic apparatus comprising: a display; an input unit comprising input circuitry; and a processor configured to: control the display to display the plurality of messages and a user interface, the user interface comprising a filtering bar and an indicator positioned on the filtering bar, wherein the indicator position on the filtering bar is indicative of a filtering level, based on an input for moving the indicator on the filtering bar being received through the input unit, identify a filtering level corresponding to a position of the moved indicator on the filtering bar, identify an importance level for the each of the plurality of messages, wherein the importance level for a respective message is identified based on at least a number of the plurality of messages, an occurrence frequency number of a specific word included in the plurality of messages, an occurrence frequency number of the specific word included in the respective message, a number of messages including a specific word from among the plurality of messages, and a time when the respective message is generated (major difference in the claims not found in the prior art), obtain at least one message from among the plurality of messages based on a number of 

These reasons, in conjunction with the other limitations of the independent claims, put this case in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia Baturay whose telephone number is (571) 272-3981. The examiner can normally be reached at 7am – 4pm, Mondays – Thursdays, Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571) 272-7493. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/Alicia Baturay/
Primary Examiner, Art Unit 2441

April 29, 2021